Citation Nr: 1529860	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for heart disorder, claimed as atrial fibrillation and supraventricular tachycardia.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder,

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

10. Entitlement to an initial compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  He had service in the Republic of Vietnam, where his awards and decorations included the Navy Achievement Medal with Combat V device.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating actions in March 2013 and August 2014.  

The issues of entitlement to service connection for the following disorders are addressed in the REMAND portion of the decision below:  a heart disorder, claimed as atrial fibrillation and supraventricular tachycardia; hypertension; diabetes mellitus, type 2; and peripheral neuropathy of each upper and lower extremity.  Also addressed in the REMAND section is the issue of entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below.  

THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran has the maximum schedular rating for tinnitus.  

2.  The symptoms of the Veteran's tinnitus are contemplated by the VA schedular rating criteria.  

3.  The Veteran's tinnitus does not cause marked interference with employment, nor has it required hospital treatment.  

4.  Since service connection became effective February 7, 2012, the Veteran has demonstrated Level I hearing impairment in each ear.


CONCLUSIONS OF LAW

1.  Since service connection became effective February 7, 2012, the criteria have not been met for referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration of an initial rating in excess of 10 percent for tinnitus.  38 C.F.R. § 3.321(a) (2014).  

2.  Since service connection became effective February 7, 2012, the criteria have not been met for an initial compensable rating for a bilateral hearing loss disability.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased ratings for his service-connected bilateral hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On February 7, 2012, the RO received, the Veteran's substantially complete application for entitlement to service connection for a hearing loss disability and tinnitus.  Later that month, the RO notified the Veteran of the information and evidence necessary to substantiate those claims, that is, a duty to assist letter. 

In its rating action of March 2013, the RO granted the Veteran's claim of entitlement to service connection for tinnitus and assigned a 10 percent disability rating.  The RO also granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable evaluation.  Both of those ratings became effective February 7, 2012.  The Veteran disagreed with those rating percentages, and this appeal ensued.  

Inasmuch as they are derived from initial service connection claims, the issues of entitlement to increased ratings are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claims, such notice is not required.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03.  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014).  Hence, VA has essentially complied with its duty to assist the veteran in the development of his claim of entitlement to increased initial ratings for his bilateral hearing loss disability and tinnitus.  In addition, the Board notes that in May 2014, the RO sent the Veteran a letter notifying him of the evidence and information, generally, to substantiate a claim for an increased rating.  Hence, the Board finds that the VA has met its duty to notify and assist the Veteran in the development of his claims.  Accordingly, the Board will proceed to the merits of those claims.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records, as well as records reflecting his post-service treatment by private practitioners.  In March 2012, VA examined the Veteran to determine the nature, etiology, and severity of his hearing loss disability and tinnitus.  The VA examination report shows that the examiner reviewed the Veteran's medical history, documented his current audiologic conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issues of entitlement to increased ratings for a hearing loss disability and tinnitus.  He has not identified any outstanding evidence which could support either claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal with respect to those issues

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Hearing Loss Disability

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

During the Veteran's March 2012 VA examination, audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not applicable (NA)
15
25
30
80
LEFT
NA
15
20
60
85

Speech reception testing revealed discrimination ability of 92 percent in each ear.  

After rounding, the average pure tone threshold was 38 decibels in the right ear and 45 decibels in the left ear.  When considered with the Veteran's speech discrimination percentages, those findings translate to Level I hearing impairment in each ear.  38 C.F.R. § 4.85, Table VI (2014).  When the numeric designation of I is combined with the numeric designation of I, the overall level of hearing impairment is commensurate with the noncompensable rating currently in effect under 38 C.F.R. § 4.85, Table VII (2014).  There are no audiologic evaluations of the Veteran since March 2012.  Therefore, since service connection became effective February 7, 2012, a schedular compensable rating for the Veteran's service-connected hearing loss disability has not been warranted.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

Tinnitus

The Veteran also seeks an initial rating in excess of 10 percent for tinnitus.  However, that is the highest schedular evaluation for that disorder.  38 C.F.R. §4.87, Diagnostic Code 6260.  It should be noted that the rating schedule provides only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. §4.87, Diagnostic Code 6260, Note 2.  Accordingly, an increased schedular rating is not warranted.

Extraschedular Consideration

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected tinnitus and hearing loss disability.  38 C.F.R. § 3.321(b)(1).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances.  Nevertheless, it may still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hearing loss disability and tinnitus are manifested by diminished auditory acuity and ear sounds, respectively.  .  38 C.F.R. § 4.85, Diagnostic Codes 6100 and 6260.  The rating schedule specifically contemplates those factors.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability or tinnitus, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected hearing loss disability or tinnitus has caused him to miss work or has resulted in any hospitalizations.  Thus, the Board finds that neither of those disorders result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Therefore, even if the Veteran's disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.  

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.


REMAND

The claims file contains numerous private medical opinions suggesting that the Veteran's peripheral neuropathy of the upper and lower extremities is due to his exposure to Agent Orange in the Republic of Vietnam.  The Veteran has not had a VA neurologic examination and opinion to determine the nature and etiology of his peripheral neuropathy.  

During a March 2012 VA examination, the examiner stated that the Veteran's PTSD was not severe enough to interfere with his occupational and social functioning or to require continuous medication.  In June 2015, a private psychologist stated that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  Given the Veteran's claim that his current 30 percent rating does not reflect the severity of that disorder, and the results of the private psychologist's examination, another VA examination is warranted.  
In April 2013, the Veteran raised contentions to the effect that his hypertension was due to his PTSD.  In April 2013 and June 2014, the Veteran and his representative raised contentions to the effect that the Veteran's atrial fibrillation and supraventricular tachycardia were due to the Veteran's exposure to Agent Orange and to his service-connected PTSD.  Although the Veteran had a VA cardiovascular examination in January 2013, there was no definitive diagnosis of each of the Veteran's cardiovascular disorders.  Moreover, the theories of the case raised by the Veteran and his representative were not considered.  Accordingly, an additional examination is warranted.

In February 2014, the Veteran's private physician, S. P., M.D., confirmed that the Veteran had diabetes mellitus, type 2.  

In August 2014, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type 2.  Correspondence from the Veteran's representative was received in January 2015 and is contained in the Veteran's electronic file in the Veterans Benefits Management System (VBMS).  When read in a light most favorable to the Veteran, the January 2015 correspondence constitutes a timely notice of disagreement (NOD) with the RO's August 2014 decision.  Since the Veteran submitted a timely NOD, the Board is required to remand the issue to the RO for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, additional development of the record is warranted.  Accordingly, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ must notify the Veteran of the VA's duties to notify and assist him in the development of his claim of entitlement to an increased rating for PTSD. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated since service for diabetes mellitus, type 2; a cardiovascular disorder including hypertension; and peripheral neuropathy.  The AOJ must also ask the Veteran for the dates of that treatment.  In addition, the AOJ must ask the Veteran for that information reflecting the Veteran's treatment for PTSD since February 2012.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's  treatment for diabetes mellitus, type 2; a cardiovascular disorder, including hypertension, peripheral neuropathy; and PTSD, which are NOT CURRENTLY ON FILE.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).
3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a CARDIOVASCULAR EXAMINATION to determine the nature and etiology of any cardiovascular disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a cardiovascular disorder(s), including, but not limited to, atrial fibrillation, supraventricular tachycardia, and/or hypertension is diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis.  

The examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's cardiovascular disorder is related to any incident in service, including, but not limited to, his exposure to Agent Orange in the Republic of Vietnam.  

The examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's cardiovascular disorder is PROXIMATELY DUE TO OR HAS BEEN AGGRAVATED BY his service-connected PTSD.  

PLEASE NOTE:  Aggravation occurs when there has been an increase in the severity of the cardiovascular disorder that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the cardiovascular disorder.  Temporary or intermittent flare-ups of the cardiovascular disorder are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  A discussion of the facts and the medical principles involved, with citations to the record and the medical literature, will be of considerable assistance to the Board.  

If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

4.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a NEUROLOGIC EXAMINATION to determine the nature and etiology of any peripheral neuropathy found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If peripheral neuropathy is diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's peripheral neuropathy is related to any incident in service, including, but not limited to, his exposure to Agent Orange in 

the Republic of Vietnam.  In so doing, the examiner must consider and address the following:  

a)  A January 2011 hospital report which shows that , the Veteran was admitted for the treatment of atrial fibrillation and a rapid ventricular response.  It was noted that several years earlier, he had developed tingling paresthesias in his feet when metoprolol had been initiated.  Beta blocker therapy was discussed, however the Veteran remained reluctant due to his previous difficulties with beta blocker, possibly being related to his apparent neuropathy; 

b)  A February 2012 statement from S. R. H., M.D., the Veteran's treating neurologist, that the Veteran's peripheral neuropathy could be due in part to Agent Orange; amiodarone, which the Veteran was taking for a heart disorder; and something that may not have been discovered yet; 

c)  Reports of laboratory testing and an EMG/NCS performed for S. R. H., M.D. in March 2012.  

d) An April 2012 statement from S. R. H., M.D., noting that a very thorough workup had been negative for alternative diagnoses to Agent Orange; 

e)  A statement from S. R. H., M.D., dated in December 2012, that the Veteran did not have diabetes or other problems that might cause his peripheral neuropathy.

f)  A statement from S. P., M.D., dated in December 2012, that the Veteran's peripheral neuropathy was due to Agent Orange exposure; 
g)  A January 2013 report of a VA examination which shows that Veteran has a 20 year history of a rapid heart rate and that he had been taking amiodarone since 2009; 

h)  Statements from S. R. H., M.D., dated in March, June, and September and December 2013 that the Veteran's Agent Orange exposure seems to be the most likely cause or a significant contributing factor to his peripheral neuropathy; 

i)  A June 2014 statement from S. R. H., M.D., noting that the Veteran's peripheral neuropathy predated his diabetes mellitus and prescription for amiodarone.

If the examiner finds that the Veteran's peripheral neuropathy is unrelated to his exposure to Agent Orange, the examiner should render an opinion as to whether the peripheral neuropathy is PROXIMATELY DUE TO OR HAS BEEN AGGRAVATED BY a disorder for which service connection has already been established.  

As above, aggravation occurs when there has been an increase in the severity of the peripheral neuropathy that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the peripheral neuropathy.  Temporary or intermittent flare-ups of the peripheral neuropathy are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  A discussion of the facts and the medical principles involved, with citations to the record and the medical literature, will be of considerable assistance to the Board.  
If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

5.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a PSYCHIATRIC EXAMINATION to determine the severity of the Veteran's service-connected PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify the SYMPTOMS associated with the Veteran's PTSD and focus on how the FREQUENCY, SEVERITY, AND DURATION of the symptoms affect his occupational and social impairment.  For example:

a)  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal);  

b)  Occupational and social impairment with reduced reliability and productivity;

c)  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; 

d)  Total occupational and social disability 
The examiner must also assign a numeric designation from the Global Assessment of Functioning Scale (GAF) and explain the meaning of that designation.  The GAF scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. 

6.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim. 

A copy of the notice informing the Veteran of the date, time, and location of each examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

7.  When the actions in parts 1, 2, 3, 4, 5, and 6 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for the following:  peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  The AOJ must also adjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

8.  The AOJ must issue the Veteran and his representative an SOC concerning the claim of entitlement to service connection for diabetes mellitus, type II.  In addition, the RO may wish to perform FURTHER DEVELOPMENT with respect to that issue, such as scheduling any necessary VA examinations.  IF, AND ONLY IF, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should that issue be returned to the Board.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

IT MUST BE EMPHASIZED THAT THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


